                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


IN RE: MICHAEL T. MCLAUGHLIN
                                                          Case Number: 19-40180 MBM
                                                          Chapter 13
Debtor.                                                   Judge MCIVOR

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/
                                   ORDER CONFIRMING PLAN

The debtor(s) Chapter 13 plan was duly served on all parties in interest. A hearing
on confirmation of the plan was held after due notice to parties in interest.
Objections, if any, have been resolved. The Court hereby finds that each of the
requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. '1325(a)
are met.

Therefore, IT IS HEREBY ORDERED that debtor(s) Chapter 13 plan, as last
amended, if at all, is confirmed.

IT IS FURTHER ORDERED that the claim of ACCLAIM LEGAL SERVICES,
PLLC attorney for the debtor(s), for the allowance of compensation and
reimbursement of expenses is allowed in the total amount of $fees by application
and $expenses by application, and that the portion of such claim which has not
already been paid, to-wit: $fees by application shall be paid by the Trustee as an
administrative expense of this case.

IT IS FURTHER ORDERED that the debtor(s) shall maintain all policies of
insurance on all property of the debtor(s) and this estate as required by law and
contract.




                                              1

   19-40180-pjs    Doc 39    Filed 12/11/19       Entered 12/11/19 07:43:37   Page 1 of 2
All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 U.S.C. '502(a), and the Trustee is therefore ORDERED to make
distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as
all fees due to the Clerk pursuant to statute.

IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

OBJECTIONS WITHDRAWN:

For Creditor: _______________________________

For Creditor: _______________________________

/s/ Thomas D. DeCarlo attorney for                                /s/ Christopher W. Jones
STANDING CHAPTER 13 TRUSTEE                                       Attorney for Debtor(s):
DAVID WM. RUSKIN (P26803)                                         Christopher W. Jones (P67955)
1100 Travelers Tower                                              Acclaim Legal Services, P.L.L.C.
26555 Evergreen Road                                              8900 E. 13 Mile Rd.
Southfield, MI 48076                                              Warren, MI 48093
248-352-7755                                                      248-443-7033




Signed on December 11, 2019




                                                      2

   19-40180-pjs        Doc 39        Filed 12/11/19       Entered 12/11/19 07:43:37          Page 2 of 2
